Title: From James Madison to Robert Williams, 7 May 1806 (Abstract)
From: Madison, James
To: Williams, Robert


                    § To Robert Williams. 7 May 1806, Department of State. “Your draft in favor of John Henderson has been this day received, and will be paid out of the contingent fund of the Territory, but as the law does not contemplate any permanent charge for such service, and the fund above mentioned is insufficient to warrant any further calls upon it, it is requisite that the employment of a private Secretary be discontinued.”
                